PER CURIAM.
The appellants, defendants in the trial court, seek review of an adverse final judgment based upon a jury verdict in a personal injury action. They have also raised the question of the propriety of certain costs awarded the plaintiff in the trial court, by virtue of an amended order taxing costs. The appellee has conceded the questioned costs were erroneous, thus the only point preserved for review is the sufficiency of the evidence to support the verdict.
The verdict in the instant case, as in all cases, comes before this court clothed with the presumption of correctness, and we must review the evidence, taking all inferences fairly deducible therefrom, in a light most favorable to the ap-pellee. Martin v. Tindell, Fla.1957, 98 So. 2d 473; Food Fair Stores of Florida v. Vallarelli, Fla.App.1958, 101 So.2d 161. Therefore, as an examination of the record on appeal in its entirety reveals evidence which would support the jury’s verdict [although we might have decided the cause differently had we been the trier of the facts], the verdict and judgment thereon is sustained.
The final judgment rendered below is affirmed, with directions to eliminate from the amended order the sum of $133.21, taxing costs for the plane fare to New York.
Affirmed with directions.